Woodward, J.,
dissenting. — On a re-examination, and a more thorough investigation of this cause, under the petition for a rehearing, I am obliged to differ from the majority of the court, so far as to think that a rehearing ought to be granted. I am not satisfied with the decision as it is, and the doubt might involve some question as to that in Johnson v. The Methodist Episcopal Church, also, Ante, 180. The subject is too large to permit an examination of it at present, but I wish to hold myself at liberty upon it, if it again arises.